DETAILED OFFICE ACTION

	Applicant response filed 07/22/2020 is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-5, 10 and 11) in the reply filed on 10/21/2020 is acknowledged.
Claims 6 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2020.

	Claims 1-14 are pending.
	Claims 1-5, 7-11, 13, and 14 are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2017 has been considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
The instant claims are directed to a computer implemented method, program and system for assessing the feasibility of one or more input biochemical reactions in an organism. The process carried out by the computer implemented method, program and system comprises the steps of receiving an input representing the organism and one or more biochemical reactions that are to be assessed, computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base, and selecting the biochemical reaction that is to occur in the organism based on the computed feasibility score. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception.
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in the selection of a biochemical reaction 
The instant process claims do recite the data gathering steps of “receiving an input representing the organism” and “receiving input representing one or more biochemical reactions”. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the recited elements of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
With regard to the recited computer-implemented steps of receiving an input representing the organism and one or more biochemical reactions that are to be assessed, computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base, and selecting the biochemical reaction that is to occur in the organism based on the computed feasibility score, the claims only the use of general purpose computer elements in the form of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory”.
 In the instant case, the recited use of general purpose computer elements amounts only to applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a computer implemented method, program and system for assessing the feasibility of one or more input biochemical reactions in an organism. With regard to the recited computer-implemented steps of receiving an input representing the organism and one or more biochemical reactions that are to be assessed, computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base, and selecting the biochemical reaction that is to occur in the organism based on the computed feasibility score the claims only the use of general purpose computer elements in the form of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory”.
While the claims articulate in purely functional terms the results that are to be derived from input data into general purpose computer elements, said claims fail to recite how the generic computer elements specifically achieve said results or identify the specific algorithms that are relied upon to 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(b) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. Therefore, lacking any specific definition that limits the functionally defined generic computer elements to a specifically described computer system (including specific programming, algorithmic procedures, or a prose description thereof), applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-11, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a computer implemented method, program and system for assessing the feasibility of one or more input biochemical reactions in an organism. With regard to the recited computer-implemented steps of receiving an input representing the organism and one or more biochemical reactions that are to be assessed, computing a reaction feasibility score for each of the one or more biochemical reactions with respect to a knowledge base, and selecting the biochemical reaction that is to occur in the organism based on the computed feasibility score the claims only the use of general purpose computer elements in the form of a “processor”, a “computer readable recording medium”, a “computer program”, a “device”, and a “memory”.
While the claims articulate in purely functional terms the results that are to be derived from input data into general purpose computer elements, said claims fail to recite how the generic computer elements specifically achieve said results or identify the specific algorithms that are relied upon to achieve said results. Thus the claims are interpreted as invoking a means plus function limitations wherein the examiner must turn to the specification to determine how the generic computer elements achieve the specific results set forth in the instant claims as 
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(b) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. Therefore, the functionally defined “computer device” cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of what structures (including specified programming, algorithmic procedures, or a prose description thereof) are encompassed by said generic computer elements.


	In light of the indefiniteness issues set forth above in the rejections under 35 USC 112(b), a full search of the prior art cannot be conducted at this time in prosecution 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631